Citation Nr: 0107175	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  99-23 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to specially adapted housing or to a special home 
adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from June 1948 to July 
1968.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1999 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the issue on appeal.


REMAND

The RO received a communication by telephone from the 
veteran's representative on January 12, 2001.  In that 
telephone conversation, the veteran's representative 
indicated that the veteran had stated a desire to withdraw 
his appeal on the claim of entitlement to specially adapted 
housing or a special home adaptation grant.  That 
conversation was recorded on a VA Form 119, Report of 
Contact, and was written by an employee of VA.

A substantive appeal may be withdrawn in writing any time 
before the Board promulgates a decision.  Withdrawal may be 
made by the veteran or his representative, however the 
representative may not withdraw a substantive appeal filed 
personally by the veteran without written consent of the 
veteran.  38 C.F.R. § 20.204 (2000).  Therefore, the Board 
finds that the attempted withdrawal of the veteran's appeal 
is not valid.  That attempted withdrawal also was made by the 
veteran's representative, and would not have been valid as 
the representative may not withdraw a substantive appeal 
where, as here, the substantive appeal was submitted 
personally by the veteran.

However, the evidence of record does indicate a desire on the 
part of the veteran to withdraw his appeal, although the 
attempted withdrawal of that appeal was not procedurally 
valid.  In the interest of judicial efficiency, the Board 
feels that the veteran should be provided the opportunity to 
withdraw his claim, in writing, if he so desires.

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
veteran submit a written withdrawal of 
his appeal if he still wishes to withdraw 
his appeal.

2.  If the veteran indicates that he does 
not desire to withdraw his appeal, the RO 
should review the issue on appeal, 
complying with all applicable notice and 
development requirements.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded the applicable period 
of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to clarify the veteran's desire 
to withdraw his appeal.  If there is additional evidence 
which may be obtained or generated, the veteran has an 
obligation to obtain and submit that evidence.  No inference 
should be drawn regarding the final disposition of this 
claim.  The veteran is hereby informed that failure to report 
for a scheduled examination or failure to cooperate with any 
requested development may have an adverse effect upon his 
claim.  See, 38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994); see also 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, the VBA 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
 8.44-8.45, 38.02-38.03.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


